HAWKES, J.,
Dissenting.
I respectfully dissent. Appellant requested to be present at the hearing. He never requested to “participate by telephone.” It may have been possible, perhaps even a “best practice,” to allow him to participate by telephone. However, the trial court was not obligated to sua sponte provide Appellant with alternatives to his *403physical presence. Requiring trial courts to create alternative forms of relief for Appellants imposes an undue burden on the courts to either advocate on the behalf of litigants or risk reversal.